Citation Nr: 0617236	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  99-20 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for bronchial asthma.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel

REMAND

The veteran served on active duty from November 1970 to May 
1971.  This matter comes to the Board of Veterans' Appeals 
(BVA or Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In June 2005, the Board denied the veteran's claim.  He 
appealed the denial to the United States Court of Appeals for 
Veterans Claims (Court), and in a November 2005 Order, the 
Court remanded the claim to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

In a December 2005 statement, the veteran informed the Board 
that he had been treated for breathing problems in July 2005 
and again in October 2005 at the Bay Medical Center in Panama 
City, Florida.  Records of this treatment are not are not in 
the file.  He also stated that since the first of the year 
(2005) he had been on Nebulizer from the VA outpatient 
treatment clinic in Tallahassee, Florida.  The most recent VA 
outpatient treatment records in the file are dated in 2004.  
In addition, he was last examined by VA in August 2004.  At 
that time, PFT were noted to be useless and inaccurate.  Thus 
another VA examination should be conducted.  

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2005).

Accordingly, the case is REMANDED for the following action:  

1.  Contact the veteran and request that 
he furnish signed authorizations for 
release to VA of private medical records 
at the Bay Medical Center, 615 N. Bonita 
Avenue, Panama City, Florida for the 
treatment of the veteran in July 2005, 
and October 2005.  Copies of the medical 
records should then be requested and 
associated with the claims folder. All 
efforts to obtain these records should be 
fully documented.  Also secure all VA 
outpatient treatment records for the 
veteran beginning in 2005, and the VA 
facility should provide a negative 
response if records are not available.  

2.  Afford the veteran a VA examination 
to determine the current severity of his 
bronchial asthma.  Make the claims folder 
available to the examiner for review in 
connection with the examination.  All 
indicated studies and tests should be 
performed, including pulmonary function 
testing.  The examiner must discuss the 
frequency and duration of the veteran's 
asthmatic attacks, as well as the 
frequency and type of treatment that the 
veteran receives for his bronchial 
asthma, including the number of visits to 
a physician for required care of 
exacerbations, as well as the frequency 
and duration of any courses of systemic 
(oral or parenteral) corticosteroids.  
The examiner also should address whether, 
as a result of bronchial asthma, the 
veteran has marked dyspnea on exertion 
between attacks with only temporary 
relief by medication, and whether more 
than light manual labor is precluded by 
the asthma.  A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



